Citation Nr: 0409154	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 5, 
2001, for the grant of a 20 percent schedular rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, September 1950 to December 1951, and from 
October 1952 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted an increased schedular rating of 
20 percent for the veteran's service-connected bilateral 
hearing loss, effective November 5, 2001.

The Board notes that the veteran initially requested a Travel 
Board hearing in conjunction with this appeal.  However, he 
withdrew this request in December 2003.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was established for bilateral hearing 
loss by an August 1988 rating decision, evaluated as 10 
percent disabling effective January 19, 1988.  

3.  The assigned 10 percent rating for the veteran's hearing 
loss was confirmed and continued by rating decisions dated in 
November 1995 and December 1996.  Further, the veteran was 
informed of these decisions, including his right to appeal, 
and he did not appeal.

4.  The record reflects that the veteran's current 
representative submitted an "informal" increased rating 
claim on his behalf on June 19, 2000.  However, a different 
organization was on record as being the veteran's accredited 
representative at that time.  The current representative was 
not officially appointed as the accredited representative for 
VA purposes until December 2001.

5.  Following the June 19, 2000, "informal" claim, the RO 
sent correspondence to the veteran's address of record on 
July 3, 2000, which requested that he complete a VA Form 21-
4138, and informed him that an examination would be scheduled 
after he had completed and returned this document.  However, 
no response from the veteran is of record regarding this 
correspondence prior to November 5, 2001.

6.  No competent medical evidence is of record, prior to 
November 5, 2001, which indicates the veteran's service-
connected hearing loss was of such severity to warrant a 
schedular rating of 20 percent.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 5, 
2001, for the assignment of a schedular rating of 20 percent 
for the veteran's service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.158, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the record reflects that the veteran was notified of 
the basis for the assignment of the November 5, 2001, 
effective date by the August 2002 Statement of the Case (SOC) 
and the August 2003 Supplemental Statement of the Case 
(SSOC).  Further, these documents included a summary of the 
pertinent legal criteria for the establishment of effective 
dates, as well as the VCAA regulatory provisions.  The Board 
notes that the VCAA made no changes to the criteria for 
assigning effective dates.  Moreover, the RO sent 
correspondence to the veteran in October 2003 that requested 
that he identify any relevant records regarding his claim, 
and indicated that they would try to obtain any such records, 
but that he had the ultimate responsibility to secure such 
evidence.  Based on the foregoing, the Board finds that the 
veteran was notified and aware of what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that was 
relevant to the claim.  Therefore, there is no further duty 
to notify.  

The Board is cognizant of the Court's holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that a VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  However, the veteran first 
raised his claim of entitlement to an earlier effective date 
by his April 2002 Notice of Disagreement, which was clearly 
after the March 2002 rating decision.  As such, the August 
2002 SOC was the initial adjudication of this claim.  More 
importantly, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

The Board further finds that there is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Accordingly, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board finds that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In addition, he and his representative have had the 
opportunity to submit contentions in support of his claim.  
As stated above, he withdrew his request for a Travel Board 
hearing.  Therefore, the Board finds that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for bilateral 
hearing loss by an August 1988 rating decision, evaluated as 
10 percent disabling effective January 19, 1988.  Thereafter, 
this rating was confirmed and continued by rating decisions 
dated in November 1995 and December 1996.  The veteran was 
informed of all of these decisions, including his right to 
appeal, and he did not appeal.

Following the December 1996 rating decision, the next written 
communication received by VA regarding the veteran's hearing 
loss was a statement submitted by the veteran's current 
representative on June 19, 2000, and dated June 14, 2000.  
This statement asserted that it should be considered an 
"informal" increased rating claim in accord with 38 C.F.R. 
§ 3.155.  However, a different organization was on record as 
being the veteran's accredited representative at that time.  
The current representative was not officially appointed as 
the accredited representative for VA purposes until December 
2001.

Despite the foregoing, the RO sent correspondence to the 
veteran's address of record on July 3, 2000, which requested 
that he complete a VA Form 21-4138, and informed him that an 
examination would be scheduled after he had completed and 
returned this document.  The veteran was also informed that 
even if an item did not apply to him, he should write "None, 
N/A, or Zero," and that he should not leave any item blank.  
Moreover, he was informed that if he had any questions he 
should contact the RO, and a toll-free telephone number was 
provided for this purpose.  However, no response from the 
veteran is of record regarding this correspondence prior to 
November 5, 2001.

The veteran underwent a VA audiological examination in 
January 2002.  No other competent medical evidence is of 
record that addresses the severity of his service-connected 
hearing loss since the last prior VA examination in November 
1995.  

Following the January 2002 VA audiological examination, the 
RO increased the schedular rating for the veteran's hearing 
loss to 20 percent, effective November 5, 2001.  In assigning 
this effective date, the RO has stated that the June 2000 
statement from the current representative was not a valid 
claim since they were not properly designated at that time as 
the veteran's accredited representative.  The RO also noted 
that it had requested from the veteran that he submit a 
formal claim in July 2000, but that he did not submit a 
formal claim within one year of the date of this request.  As 
such, the effective date was from his November 5, 2001, 
formal claim for benefits.

The veteran and his representative have contended that the 
effective date should flow from the June 2000 statement.  
Further, the representative essentially contended in an 
August 2003 statement that the RO had accepted the June 2000 
statement as an increased rating claim, as evidenced by the 
July 2000 correspondence.  The representative contended, with 
respect to this correspondence, that if there was some 
specific information needed, VA would have instructed the 
veteran in their letter as to what information to provide.  
The representative also contended that if VA could not or was 
not going to accept the June 2000 memo as a claim for an 
increased rating, then VA would be required to explain to the 
veteran what was needed to perfect his increased rating 
claim.  However, this was not done, and the RO sent a VA 21-
4138, Statement in Support of Claim, to the veteran with no 
instructions or no indication of what was needed.  Therefore, 
it was contended that the one year time period to submit 
evidence to substantiate the claim, as required by 38 C.F.R. 
§ 3.155, for an increased evaluation never began to lapse.

In a March 2004 statement, the representative contended that 
it even though it was not the accredited representative in 
June 2000, it was acting in the capacity of the veteran's 
"next friend," and the statement should be considered a 
valid claim.  The representative noted that Black's Law 
Dictionary 7th Ed. (1999) defined "next friend" as a person 
who appears in a lawsuit to act for the benefit of an 
incompetent or minor plaintiff, but who is not a party to a 
lawsuit and is not appointed as a guardian.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of section 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(a), (c).

However, a communication received from a service 
organization, an attorney, or an agent may not be accepted as 
an informal claim if a power of attorney was not executed at 
the time the communication was written.  38 C.F.R. 
§ 3.155(b).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned, and after 
the expiration of the one year, further action may not be 
taken unless a new claim is received.  This regulation 
further provides that should the right to a benefit finally 
be established, a subsequent award shall commence no earlier 
than the date of the filing of the new claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
November 5, 2001, for the grant of a 20 percent schedular 
rating for his service-connected bilateral hearing loss.

Initially, the Board notes that there is no competent medical 
evidence of record between the time of the November 1995 VA 
audiological evaluation, which was considered by the November 
1995 rating decision, and that of the January 2002 VA 
audiological evaluation.  Thus, there is no competent medical 
evidence of record by which it is factually ascertainable 
that the severity of the veteran's service-connected hearing 
loss met the criteria for a schedular rating of 20 percent 
prior to November 5, 2001.  Consequently, the effective date 
must be fixed in accord with the date of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The veteran has essentially contended that his effective date 
should be from the June 2000 statement that was submitted by 
the organization which is his current representative.  
However, in order for a written communication to be 
considered a valid claim, it must be submitted by either the 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris.  As noted above, a different 
organization was of record as being the veteran's accredited 
representative in June 2000, and the necessary designation of 
his current representative was not made until December 2001.  
Thus, pursuant to 38 C.F.R. § 3.155(b), the June 2000 
statement may not be accepted as an informal claim.  

Further, nothing indicates that the individual who submitted 
the June 2000 statement was a Member of Congress.  With 
respect to the contention that the organization was acting as 
the "next friend" of the veteran, the Board notes that 
nothing in the record reflects that, at the time of the June 
2000 statement, the veteran was a minor, nor had he been 
deemed incompetent.  Thus, this statement cannot be deemed to 
have been submitted by the veteran's next friend.  
Consequently, the June 2000 statement cannot be considered a 
valid increased rating claim because it was not submitted by 
one authorized under the law to submit such a claim.  
38 C.F.R. § 3.155.

Inasmuch as the June 2000 statement cannot be considered a 
valid claim, it cannot provide the basis for an earlier 
effective date.

The Board acknowledges that the RO's July 2000 correspondence 
indicated that it had accepted the June 2000 statement as a 
valid increased rating claim.  However, this does not change 
the fact that the June 2000 statement was not submitted by 
one who was authorized to make such a claim.  Moreover, even 
if the June 2000 statement were to be accepted as a valid 
claim, the veteran would still not be entitled to an earlier 
effective date for the assignment of the 20 percent schedular 
rating for his service-connected hearing loss.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

As detailed above, the RO requested, by the July 2000 
correspondence, that the veteran complete and return an 
enclosed VA Form 21-4138 in order for his claim to proceed.  
However, no communication from the veteran is of record in 
response to this correspondence prior to November 5, 2001.  
Thus, he did not submit evidence requested in conjunction 
with his purported increased rating claim within one year 
from the date of the request (i.e., by July 3, 2001).  As 
such, his claim would be deemed abandoned under 38 C.F.R. 
§ 3.158(a).

The Board acknowledges the contentions of the veteran's 
representative in the August 2003 statement that the RO sent 
the veteran a VA 21-4138, Statement in Support of Claim, with 
no instructions or no indication of what was needed.  
However, by the July 2000 correspondence, the RO informed the 
veteran that he must complete the enclosed form, if only by 
writing "None, N/A, or Zero."  Further, the correspondence 
informed the veteran that if he had any questions, he should 
contact the RO, and a telephone number was provided for that 
purpose.  As such, it was conveyed to the veteran that some 
type of response to the correspondence was necessary in order 
for the RO to proceed with an increased rating claim.  Since 
the veteran did not submit any type of response within one 
year from the date of the correspondence (July 3, 2000), such 
a claim would be deemed abandoned under 38 C.F.R. § 3.158(a).  

As mentioned above, 38 C.F.R. § 3.158 also provides that 
should the right to a benefit finally be established, a 
subsequent award shall commence no earlier than the date of 
the filing of the new claim.  Following the RO's July 2000 
correspondence, no written communication is of record prior 
to November 5, 2001, which would constitute a valid increased 
rating claim for the veteran's hearing loss pursuant to 
Rodriguez, supra.  Thus, an earlier effective date would not 
be warranted.

For the reasons stated above, the Board concludes that there 
is no legal basis for an effective date earlier than November 
5, 2001, for the grant of a 20 percent schedular rating for 
the veteran's service-connected bilateral hearing loss.  
Accordingly, the benefit sought on appeal must be denied.

(continued on next page)



ORDER

Entitlement to an effective date earlier than November 5, 
2001, for the grant of a 20 percent schedular rating for 
service-connected bilateral hearing loss, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



